Citation Nr: 0203006	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  01-06 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001) for right knee disability resulting 
from VA medical treatment in July 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified at a Travel Board hearing before the 
undersigned Member in December 2001.  A transcript of that 
hearing has been associated with the claims folder.  

In a June 2001 statement, and during the December 2001 
hearing, the veteran raised the issue of service connection 
for a left knee disorder.  Although the RO has previously 
adjudicated claims for a left knee disorder, it has not 
addressed the instant claim.  Therefore, the issue is 
referred to the RO for the appropriate action.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The cause of the veteran's right knee injury was not VA 
hospital care, medical or surgical treatment, or examination, 
or the provision of VA training and rehabilitation services.     


CONCLUSION OF LAW

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for right knee disability resulting from VA medical treatment 
in July 1999 is not established.  38 U.S.C.A. §§ 1151, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.358 (2001).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions; the RO relied on the 
most recent version and interpretation of 38 U.S.C.A. § 1151, 
as does the Board herein.  By way of the April 2000 letter 
and the May 2000 rating decision, the RO advised the veteran 
and his representative of the applicable laws and regulations 
and gave notice as to the kind of evidence needed to 
substantiate his claim.  In addition, the June 2001 statement 
of the case addressed the VCAA requirements and readjudicated 
the claim under those requirements.  The RO informed the 
veteran that his claim was denied because of a lack of 
evidence showing that he had a current disability "resulting 
from VA medical services."  

With respect to the duty to assist, the RO secured the 
relevant VA medical records.  The veteran has not authorized 
VA to obtain any private records.  Although it is possible 
that some VA medical records are outstanding, the Board finds 
that failing to obtain such evidence is not prejudicial to 
the veteran.  As discussed below, the disposition of the 
claim is based on the legal requirements for entitlement, 
rather than evidence concerning the nature or severity of the 
disability.  Thus, securing additional evidence would not 
result in any benefit to the veteran.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. 
Cir. 1995); Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his claim.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Under certain circumstances, compensation shall be awarded 
for a qualifying additional disability of a veteran in the 
same manner as if such disability were service-connected.  
38 U.S.C.A. § 1151(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358(a) (2001).   

In order to constitute qualifying additional disability, 
first, the disability must not be the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. 
§ 3.358(c)(4).

Second, the disability must be caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran by VA, and the proximate cause of the disability must 
be a) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or b) an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1).  
Compensation may also be provided when disability or death 
was proximately caused by the provision of VA training and 
rehabilitation services.  38 U.S.C.A. § 1151(a)(2).  

In determining whether such disability resulted from injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  
38 C.F.R. § 3.358(c)(1).      

VA medical records reflected complaints of right problems in 
June 1999, with pain and swelling in the right knee.  The 
veteran presented to the VA outpatient clinic for routine 
follow-up for various medical conditions on July 19, 1999.  
It was noted that prior knee X-rays were negative.  He 
continued to complain of right knee discomfort and occasional 
clicking.  In an addendum to medical notes, the physician 
stated that, while the veteran was being examined, a metal 
ceiling grate or panel fell on him, striking the anterior, 
superior aspect of the right knee.  He also noted that the 
veteran did incidentally have some prior discomfort involving 
the right knee.  Examination following the incident revealed 
no obvious acute abnormalities.  X-rays were negative.  The 
diagnosis was contusion of the right knee.  Subsequent VA 
medical records dated through September 2000 showed continued 
complaints of right knee symptoms.  Notes dated in December 
1999 again indicated that the veteran appeared to have had 
right knee pain prior to July 19, 1999.  Current knee X-rays 
showed mild degenerative joint disease (DJD) and possible 
effusion.    

In his February 2000 claim, the veteran alleged that he has a 
right knee disability from injury sustained during VA 
outpatient treatment in July 1999.  The July 2001 substantive 
appeal further explained that the right knee was injured 
while he was receiving treatment at the VA outpatient clinic 
when a ceiling vent fell on the knee.  The veteran felt he 
should be compensated for the injury as it occurred while 
being treated for a service-connected disability and caused 
by clinic neglect.  During the December 2001 Travel Board 
hearing, the veteran related that he went to the follow up 
visit to the doctor concerning foot drop.  He heard three 
loud booms and felt the whole building shake.  A vent from 
the ceiling was shaken loose and fell on his knee.  He had 
constant knee symptoms since that time.  The veteran denied 
prior right knee injury or problems.   

The Board finds that the veteran's claim for compensation for 
right knee injury pursuant to 38 U.S.C.A. § 1151 must be 
denied.  Specifically, the right knee injury was not caused 
by VA hospital care, medical or surgical treatment, or 
examination, but rather by an intervening cause, i.e., the 
falling ceiling grate.  There is no evidence to suggest that 
the falling grate was in any way associated with the actual 
provision of outpatient medical care and examination at the 
VA facility.  The record does not reflect any participation 
by the veteran in VA training or rehabilitation services.  
Absent such evidence, the claim must be denied.  

The language of the statute itself supports the Board's 
conclusion.  "The starting point in interpreting a statute 
is its language, for if the intent of Congress is clear, that 
is the end of the matter.  Determining a statute's plain 
meaning requires examining the specific language at issue and 
the overall structure of the statute."  Livesay v. Principi, 
15 Vet. App. 165, 171 (2001) (citations omitted).  The 
statute clearly requires that the disability must be first 
caused by hospital care, medical or surgical treatment, or 
examination.  38 U.S.C.A. § 1151(a)(1).  The proximate cause 
of the disability must be carelessness, negligence, or other 
fault in the provision of care, treatment, or examination, or 
an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151(a)(1)(A) and (B).  As set forth in the statute, both 
possible proximate causes of disability relate back to direct 
causation by hospital care, medical or surgical treatment, or 
examination.  VA regulation further clarifies that the 
evidence must show actual causation rather than coincidental 
occurrence.  38 C.F.R. § 3.358(c)(1).  

In addition, the Board notes that there is useful analysis 
from VA's Office of General Counsel.  In a precedent opinion, 
that office determined that 38 U.S.C.A. 
§ 1151 authorizes compensation only for disability resulting 
from treatment or examination itself and not for disability 
incurred during or coincident with treatment or examination 
but due to an intervening cause.  Although the opinion 
specifically notes that conclusion is limited to 38 U.S.C.A. 
§ 1151 as applicable prior to October 1, 1997, it states that 
the provisions of the statute applicable thereafter suggested 
a similar result.  VAOPGCPREC 1-99.  See 38 U.S.C.A. 
§ 7104(c) (West 1991) (the Board is bound in its decisions by 
precedent opinions of VA's chief legal officer).  See also 
VAOPGCPREC 7-97 (noting that the amendment to provide 
compensation for disability resulting from "hospital care" 
rather than "hospitalization" as provided in the earlier 
version of the statute may yield different results).  

In Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993), the United 
States Court of Appeals for Veterans Claims (Court) affirmed 
a Board decision which denied a claim for benefits pursuant 
to 38 U.S.C.A. § 1151 since the veteran's injury was 
coincidental to, but not the result of, VA action.  In 
Sweitzer, the veteran had checked into a VA Medical Center 
radiology department for X-rays, and upon doing so, was 
advised that there would be a 20-minute wait.  Thereafter, he 
decided to take a walk, left the clinic area, and proceeded 
to a building area where he began to read a bulletin board.  
While doing so, an unidentified patient in a motorized 
wheelchair rounded the corner and struck the veteran, 
knocking him to the ground. Sweitzer, 5 Vet. App. 503.

In Sweitzer, the Court held that 38 U.S.C. § 1151 "does not 
address disabilities that are merely coincidental with the 
receipt of VA treatment or which are not the result of 
actions by the VA."  See Sweitzer v. Brown, 5 Vet. App. 503, 
505 (1993).  The Court noted that the legislative history 
reinforced the conclusion that compensation under 38 U.S.C. § 
1151 is to be awarded only for an increase in disability that 
is the result of action by VA, and not from a coincidental 
event.  In the instant case, the veteran's injury was not 
caused by VA medical treatment.

Finally, the Board's conclusion is supported by the 
legislative history of 38 U.S.C.A. § 1151.  The statute was 
amended in 1996 and made applicable to claims filed on or 
after October 1, 1997.  Pub. L. No. 104-204, 110 Stat. 2926 
(1996).  An October 1995 committee report from the U.S. House 
of Representatives (House) discussed the history of the 
statute's predecessor, enacted in 1924, and VA's 
interpretation that compensation was authorized only in cases 
where the disability or death was proximately caused by VA's 
treatment as a result of negligence, lack or skill or other 
fault on the part of VA.  VA also granted compensation upon a 
showing of "accident," defined as an occurrence not 
reasonably foreseeable.  If care was properly provided, VA 
did not authorize compensation for contemplated or 
foreseeable risks or complications of medical care.  The U.S. 
Supreme Court in Gardner v. Brown, 115 S.Ct. 552, 557 (1994) 
interpreted 38 U.S.C.A. § 1151, as then enacted, to require 
VA to pay benefits for any additional disability or death 
attributable to proper VA treatment, so long as it is not a 
necessary consequence or a certainty.  The committee report 
indicated that the amendments to 38 U.S.C.A. § 1151 would 
establish a new standard of liability in order to make VA's 
standard more closely parallel that the standard for private 
health care providers.  H.R. Rep. No. 280, Vol. I (1995).     

A House committee report dated in June 1996 indicated that 
there was bipartisan support for the amendments, which would 
repeal the Gardner decision and bring VA liability for 
disabilities as a consequence of VA medical care more closely 
parallel to the private sector liability law.  142 Cong. Rec. 
H6253 (daily ed. June 12, 1996).  Similarly, a session of the 
U.S. Senate (Senate) in July 1996 recognized that the 
amendments overturning the Gardner case would limit VA's 
liability for non-malpractice-related injuries occurring in 
VA facilities, which had bipartisan support.  142 Cong. Rec. 
S9295 (daily ed. July 31, 1996) (letter of support from VA 
printed into the record).  See also 142 Cong. Rec. H10182 
(daily ed. Sept. 11, 1996) (statement of Rep. Stokes).  

By amending the statute to more closely parallel private 
medical malpractice law, it is clear that Congress did not 
intend to authorize compensation for disability alleged to 
result from a cause not directly related to medical care.  If 
an individual visits a private physician and is injured in 
the examination room by a falling ceiling grate, that 
individual's recourse is not a medical malpractice suit.  By 
the same token, the veteran's allegation of disability 
arising from the incident at the VA outpatient clinic in July 
1999 is not appropriately addressed under 38 U.S.C.A. § 1151.    

The veteran alleges that he has right knee disability as a 
result of clinic negligence.   The Board certainly 
acknowledges that negligence is one of the possible bases for 
awarding compensation for additional disability.  However, 
there is no suggestion in the record that the alleged 
negligence occurred during the actual provision of medical 
care or examination, as required by the statute.  Under these 
facts, the appellant's remedy, if any, rests under the 
Federal Tort Claims Act, 28 U.S.C.A. §§ 1346(b), 2672-2680, 
not under 38 U.S.C.A. § 1151.      

In summary, the Board finds that entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for right knee disability 
resulting from VA medical treatment in July 1999 is not 
established.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  
Accordingly, the claim must be denied.  See Cacalda v. Brown, 
9 Vet. App. 261, 265 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); accord Luallen v. Brown, 8 Vet. 
App. 92 (1995); Sabonis, supra. 


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for right knee disability resulting from VA medical treatment 
in July 1999 is denied. 



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

